Citation Nr: 0433988	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  00-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
nonservice-connected pension benefits in the amount of 
$5,501.00.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The appellant had active military service from August 1971 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the VA RO 
in St. Petersburg, Florida, which denied the appellant a 
waiver of recovery of the overpayment at issue.  

In May 2001, the Board issued a decision that denied the 
appellant's claim finding that recovery of the debt would not 
be against equity and good conscience.  The appellant then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  After receiving briefs from both the 
appellant and the VA Secretary, the Court issued a memorandum 
decision in June 2004 that vacated the Board's decision and 
remanded the case for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.

REMAND

In October 2004, the appellant's representative submitted a 
statement challenging the validity of the indebtedness, and 
has thereby raised the issue of the propriety of creation of 
the overpayment.  The appellant alleges that she had raised 
this issue previously, but the Court's June 2004 memorandum 
decision specifically found that she had not done so.

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1).  
An informal dispute as to the amount or existence of the debt 
is defined in Department regulations as a communication in 
writing that questions whether the amount is accurate.  Id.  

In light of the appellant's contentions, the Committee must 
address the issue of the amount of the debt in concert with 
the waiver claim.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991); Smith v. Derwinski, 1 Vet. App. 267 (1991).  The two 
issues are inextricably intertwined because adjudication of 
the issue of the amount of the debt may affect the merits and 
outcome of an adjudication of the waiver issue.  This is 
because a grant or denial of a waiver presupposes the 
propriety of the creation of the overpayment in the first 
instance.  Cf. Narron v. West, 13 Vet. App. 223 (1999); see 
also Parker v. Brown, 7 Vet. App. 116 (1994) (finding that a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board).  It is necessary that the RO adjudicate 
this claim.  However, the issue of the propriety of the debt 
will be returned to the Board only if perfected by the filing 
of a timely substantive appeal.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996).  

In its June 2004 memorandum decision, the Court found that 
the Board's May 2001 decision had failed to properly weigh 
the "equity and good conscience" factors set forth in 
38 C.F.R. § 1.963(a).  Specifically, the Board failed to 
balance the fault of the veteran against the fault of VA, 
when it failed to fully address the appellant's argument that 
VA officials had misled her into believing that the income 
she was receiving would not affect her VA pension 
entitlement. See 38 C.F.R. § 1.965(a)(2).  The Board notes 
that the appellant's allegations of being misled by VA 
officials was submitted as part of her substantive appeal 
received in November 2000.  These allegations have not been 
considered by the RO.  Thus, the RO should readjudicate the 
appellant's claim with full consideration of the appellant's 
contentions of fault on the part of the VA.

The Board notes, incidentally, that the Court's memorandum 
decision discussed the appellant's argument that VA had 
failed to comply with the notice and duty-to-assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  The Court 
mentioned that a pending case may ultimately have bearing on 
the appellant's case.  That case was subsequently decided, 
and the VCAA, with its expanded duties, remains inapplicable 
to cases involving the waiver of recovery of overpayment 
claims.  See Lueras v. Principi, 18 Vet. App. 435 (2004); see 
also Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, 
no further development action will be requested in this 
regard.

Accordingly, this case is REMANDED for the following:

1.  Adjudicate the appellant's claim 
concerning the amount and propriety of 
the creation of the overpayment, 
undertaking such development as is 
necessary in order to adjudicate the 
issue and address the specific 
contentions raised by the appellant.  
Provide an accounting to the appellant, 
explaining the amount of the overpayment 
and how it was calculated.  If the 
determination is adverse to the 
appellant, notify her and her 
representative of the determination and 
of her appellate rights, and inform her 
that she must perfect an appeal of this 
issue if she wants the Board to consider 
it in conjunction with the current 
appeal, and notify her of the time limit 
within which she must do so.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  Allow an appropriate period 
for response.

2.  Thereafter, the RO should 
readjudicate the appellant's waiver 
request, including consideration of the 
appellant's arguments as to fault on the 
part of VA in creating this debt, and 
provide a supplemental statement of the 
case to the appellant and his 
representative.  Allow an appropriate 
period for response.

Thereafter, the case should be returned to the Board, if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




